Citation Nr: 1130423	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1956 to April 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in September 2010.  At such time the Board remanded the claim in order to afford the Veteran a VA examination and obtain an opinion as to the most likely etiology of the claimed skin condition.  A VA examination was conducted in September 2010 and yielded a diagnosis of actinic keratosis.  The examiner opined that actinic keratosis was at least as likely as not related to exposure to sunlight during active duty service.  

Based on the VA examiner's opinion, and the other credible evidence of record, in September 2010, the RO granted service connection for actinic keratosis.  To date, the Veteran has not disagreed with the disability rating or effective date assigned.  Thereafter, the RO issued a supplemental statement of the case addressing service connection for a skin condition manifested by skin cancer.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has a skin condition manifested by actinic keratosis.  Service connection is in effect for such disability.  He does not have a skin condition manifested by skin cancer.  


CONCLUSION OF LAW

The criteria for service connection for skin cancer are not met.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In an August 2005 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  The letter was issued prior to the initial adjudication of the claim.  

The Board also concludes VA's duty to assist has been satisfied.  Identified private outpatient treatment records are of record.  The Veteran was afforded a VA examination in September 2010.  That examination included a review of the Veteran's claims file, medical findings pertinent to the claim, and an opinion regarding the etiology of the diagnosed disability, actinic keratosis.  As such, the Board finds that the examination is adequate for decisional purposes.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

To establish entitlement to direct service connection for a claimed disability, there must be: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002).  

The first element, the existence of a present disability, is met only if the disability is shown at the time of the claim or during the pendency of the claim, even if the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Here, other than the Veteran's initial application in which he claimed service connection for "skin cancers," the overwhelming weight of the evidence shows that the Veteran does not have skin cancer but instead has a non-cancerous disability manifested by actinic keratosis.  Indeed, service connection for actinic keratosis was granted following the Board's remand.  Despite the grant of service connection for actinic keratosis, because the Veteran has not withdrawn his appeal, the Board is obligated to review the record for evidence of skin cancer.  

Here, the private outpatient treatment records show treatment for actinic keratosis.  These lesions have been described as being "pre-cancerous."  Biopsy results are negative for any findings of cancerous lesions.  Since the evidence does not show a current disability manifested by a cancerous skin disability, service connection for skin cancer must be denied.  

The Board takes this opportunity to explain, however, that since service connection is in effect for actinic keratosis, should the skin disability ever develop into cancerous lesions, the Veteran would be entitled to service connection for that condition.  It is important for him to understand that VA benefits would be provided for future complications of the service-connected disability.  See 38 C.F.R. § 4.1 (2010) ("Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.")

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for skin cancer.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for skin cancer is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


